10

11

12

13

14

15

16

17

18

19

20

21

22,

23

24

25

 

FEB 2 7 2020

IN THE UNITED STATES DISTRICT COURT Glerk, Us Distvict Cour
FOR THE DISTRICT OF MONTANA sta PMP
BILLINGS DIVISION

UNITED STATES OF AMERICA, )
Plaintiff, CR-17-10-BLG-SPW-01

Mis ORDER VACATING HEARING
GREGORY REX WILSON,

Defendant.

——"

 

 

 

Upon the Defendant’s Unopposed Motion to Vacate the Rule 104(a) Hearing
(Doc. 65), and for good cause shown,

IT IS HEREBY ORDERED that the Rule 104(a) hearing presently set for
Thursday, February 27, 2020 at 1:30 p.m. in the Snowy Mountains Courtroom of
the James F. Battin Courthouse, in Billings, Montana, is VACATED.

The Clerk of Court is directed to notify counsel and the U.S. Marshals

Service of the making of this Order.

DATED this 477” day of February, 2020.

Lie UNA

SUSAN P. WATTERS
United States District Judge
